In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Nassau County Planning Commission dated October 1, 1998, which denied the petitioner’s application for a special use permit, the Nassau County Planning Commission appeals from a judgment of the Supreme Court, Nassau County (Carter, J.), entered March 28, 2000, which, inter alia, held that *555the determination of the Nassau County Planning Commission was invalid, and the intervenors John Caggiano, Barbara Caggiano, Robert Postal, Lynn Postal, and Edward Rappa separately appeal from the same judgment.
Ordered that the appeal by the intervenors-respondents is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the appeal by the Nassau County Planning Commission is dismissed as academic, without costs or disbursements.
“In general an appeal will be considered moot unless the rights of the parties will be directly affected by the determination of . the appeal and the interest of the parties is an immediate consequence of the judgment” (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). The issue raised on this appeal has become academic based upon a change of circumstances, and the record before us fails to present an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, supra, at 714-715). Smith, J.P., Krausman, Schmidt and Cozier, JJ., concur.